DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 2, line 23, “whether the driver has a drink” should read “whether the driver has had a drink”.  
On page 5, line 10, “whether the driver has a drink” should read “whether the driver has had a drink”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, lines 12-13, “complies with the driving specifications” should read “complies with the vehicle status parameters”
In claim 6 “whether the driver has a drink” should read “whether the driver has had a drink”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the real-time driving status image and driver status image" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the driving regulations and health regulations" in line 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durie, Jr. et al. (U.S. Patent No. 10127810; hereinafter Durie).
Regarding claim 1, Durie teaches a vehicle-mounted device mounted in a vehicle (Durie: Col. 20, lines 6-7; i.e., vehicle data management system or device (“VDM”) 10; as displayed in Fig. 1, VDM is mounted on vehicle 101) that is equipped with an OBD (On Board Diagnostic) module (Durie: Col. 28, lines 1-4; i.e., the electrical signal indication component of which may be referred to as the OBD system 20, may also be communicably coupled to the VDM 10) that provides vehicle status parameters (Durie: Col. 20, lines 41-43; i.e., the VDM 10 may also alert drivers or other crew members of the vehicle 101 of particular situations, for example safety violations; Col. 51, lines 61-65; i.e., the user may set monitoring, audible feedback, violation, grading, and reporting parameters for individual vehicles, groups of vehicles, and/or an entire fleet; the VDM alerts the driver if one of the vehicle parameters is violated),
said vehicle-mounted device comprising: 5a sensor module mounted in said vehicle and used to detect the real-time driving status image and driver status image of said vehicle (Durie: Col. 26, lines 55-59; i.e., video capture devices 26 may be internal and/or external to the vehicle 101, and can capture both events happening inside or outside the vehicle;  Col. 52, lines 49-51; i.e., the driver 112 may be able to view video images in real time taken from the rear of the ambulance to facilitate vehicle backing; Col. 31, lines 27-29; i.e., camera position 1 is in the front cabin 150 facing toward the driver);
a general control module electrically connecting said sensor module and said OBD (On Board Diagnostic) module (Durie: Col. 28, lines 45-47; i.e., the VDM 10 may also provide signals or control commands to the internal vehicle system 20, in order to control OEM hardware; as displayed in Fig. 2, OBD 20 and video capture device 26 are communicably coupled through the VDM 10; Col. 19, lines 30-31; i.e., communicably coupled includes electrically coupled),
said general control module receiving the vehicle status parameters of said OBD (On Board Diagnostic) module (Durie: Col. 51, lines 41-43; i.e., the VDM 10 may also activate and/or deactivate devices located within the vehicle 101 based on user-defined parameters; the VDM must receive the parameters to perform this operation) and the real-time driving status image and driver 10status image of said vehicle (Durie: Col. 26, lines 44-48; i.e., the video capture device 26 may be any imaging device capable of capturing visual information within its field of view, for example, a camera or a camcorder, and transmitting some or all of such visual information to the VDM 10);
and a judgment module electrically connected to said general control module (Durie: Col. 62, lines 25-28; i.e., process 1200 can be used to determine whether a driver's driving time conforms with a pre-determined driving time policy. Process 1200 can be implemented at VDM 10; the VDM also performs the judging function),
said judgment module judging whether the driving of said vehicle complies with the driving specifications according to the data received by said general control module (Durie: Col. 63, line 65 – Col. 64, line 2; i.e., process 1200 can determine whether the driver's driving time conforms with one or more pre-determined driving time policies. Examples of driving time policies can include a maximum number of hours a driver may drive in one day; the VDM judges whether or not the driver has exceeded the pre-determined driving specifications).
Regarding claim 2, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches wherein said general control module electrically connects a communication module (Durie: Col. 20, lines 6-8; i.e., the vehicle data management system or device (“VDM”) 10, which may also be referred to as a vehicle safety system, is communicably coupled to network 12),
said communication module being used to transmit said vehicle status parameters, said real-time driving status image, and said driver status image received by said general control module (Durie: Col. 41, lines 27-32; i.e., with its communicable coupling to network 12, the VDM 10 may also be configured to provide both local (LAN) and remote (WAN) communications of data, including ad hoc requests for the vehicle data record or portions thereof, as well as continuous streaming or real-time communication of vehicle record data; Col. 52, lines 20-21; i.e., the user 124 of the web application 
Regarding claim 3, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches wherein said sensor module optionally comprises a driving image capturing unit or a driver monitoring unit (Durie: Col. 26, lines 55-59; i.e., video capture devices 26 may be internal and/or external to the vehicle 101, and can capture both events happening inside or outside the vehicle),
said driving image capturing unit being adapted to record the surrounding environment and road conditions of said vehicle (Durie: Col. 26, lines 55-59; i.e., video capture devices 26 may be internal and/or external to the vehicle 101, and can capture both events happening inside or outside the vehicle, as well as weather conditions, pedestrians, other vehicles, traffic signals, and the like), said driver monitoring unit being used to record the driver's body and driver's seat of said vehicle (Durie: Col. 31, lines 27-29; i.e., camera position 1 is in the front cabin 150 facing toward the driver, with the driver and optionally the driver's surroundings within the field of view).
Regarding claim 5, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches wherein said judgment module comprises a personal identification unit that reads the driver's fingerprint, IC card, face or pupil 10physiological characteristics (Durie: Col. 23, line 44 – Col. 24, line 5; i.e., an identification (ID) device 14, which may be for example a driver/crew ID device 14, may be communicably coupled to the VDM 10 … The driver/crew ID device 14 may be, for example, … a facial recognition system …).
Regarding claim 6, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches wherein said judgment module is equipped with an alcohol tester to obtain information about whether the driver has a drink (Durie: Col. 25, lines 59-61; i.e., a breath alcohol detector may also be communicably coupled to VDM 10, in order to confirm that the driver 112 is not impaired),
and then the judgment module confirms whether the driver meets the driving regulations and health 15regulations (Durie: Col. 25, lines 59-61; i.e., a breath alcohol detector may also be communicably coupled to VDM 10, in order to confirm that the driver 112 is not impaired; the VDM would confirm that the blood alcohol estimate is below the legal limit in order to confirm that the driver is not impaired).
Regarding claim 7, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches the device further comprising a display device, through which the driver of said vehicle operates said vehicle-mounted device (Durie: Col. 29, lines 15-19; i.e., the VDM 10 may be configured to make the video display device 40 flash a red display when the vehicle enters an overspeed condition. The video display device 40 may be, for example, … a touch screen).
Regarding claim 8, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches the device further comprising a navigation module electrically connected to said general control module (Durie: Col. 27, lines 20-26; i.e., the navigation system 30 is located at the front of the ambulance to assist the driver 112 in navigating the vehicle… The VDM 10 may also use such navigation systems to obtain posted road speeds, in order to make overspeed determinations).
Regarding claim 9, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches a fleet management system, comprising a vehicle-mounted device as claimed in claim 1 (Durie: Col. 22, lines 44-48; i.e., more than one VDM 10 may be communicably coupled with the administration environment 103 and/or the enterprise storage server 126, according to embodiments of the present disclosure, as illustrated in FIG. 7; Col. 21, lines 59-60; i.e., the enterprise user 124 is a vehicle fleet management operator; the system displayed in Fig. 1 and 7 is a fleet management system comprising the VDM 10 mounted on each vehicle).
Regarding claim 10, Durie teaches the vehicle-mounted device according to claim 9. Durie further teaches the fleet management system further comprising a back-end servo module that receives and transmits data with said vehicle-mounted device (Durie: Col. 21, line 66 – Col. 22, line 1; .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Durie as applied to the claims above, and further in view of Tran (U.S. Patent No. 10768620; hereinafter Tran).
Regarding claim 4, Durie teaches the vehicle-mounted device according to claim 1. Durie further teaches wherein said vehicle status parameters of said OBD (On Board Diagnostic) module include power system diagnostic data (Durie: Fig. 5; i.e., engine diagnostics 512), engine speed (Durie: Col. 59, lines 15-16; i.e., FIG. 14 illustrates a report showing …. engine speed), vehicle speed (Durie: Col. 59, lines 15-16; i.e., FIG. 14 illustrates a report showing vehicle speed), engine start time (Durie: Col. 63, lines 12-18; i.e., the starting time entry can include a time stamp specifying … a time when the engine of the vehicle is turned on), control module voltage (Durie: Col. 47, lines 47-48; i.e., the device output may be registering a signal of 3.5 volts), brake related parameters (Durie: Col. 59, lines 15-16; i.e., FIG. 14 illustrates a report showing …. brake activation), and fault related parameters (Durie: Col. 30, lines 62-66; i.e., a vehicle 101 may have … an engine fault condition). 
Durie does not explicitly teach the status parameters of said OBD module including intake system related parameters, fuel type, and engine operating conditions, however, Durie does teach determining ambient air temperature which is taken in by the engine (Durie: Col. 47, lines 48-49; i.e., the ambient air temperature is sixteen degrees Celsius), measuring fuel related parameters (Durie: Col. 48, lines 5-6; i.e., the enterprise application server 128 may also be configured to provide a “fuel report”), and performing engine diagnostics (Durie: Col. 30, lines 62-66; i.e., a vehicle 101 may have … engine diagnostic codes 512). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Durie to have further incorporated the status parameters of said OBD module including intake system related parameters, 
Additionally, Durie does not explicitly teach the vehicle status parameters of said OBD module including exhaust system related parameters.
However, in the same field of endeavor, Tran teaches the vehicle status parameters of said OBD module including exhaust system related parameters (Tran: Col. 38, lines 30-34; i.e., information can also be gathered from monitoring/control system(s) … that monitors various sensors located throughout the engine, fuel and exhaust systems).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle-mounted device of Durie to have further incorporated the vehicle status parameters of said OBD module including exhaust system related parameters, as taught by Tran. Doing so would allow the system to determine if the vehicle is being operated properly and the environmental impact the operation has (Tran: Col. 36; i.e., a determination can be made on other data to disclose, such as safety, environment impact, cost of operating vehicle, a target speed, group rank, and the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Julian et al. (U.S. Publication No. 2021/0394775), Maslar et al. (U.S. Publication No. 2017/0278313), Nagarajan et al. (U.S. Patent No. 10922970), and McClellan et al. (U.S. Patent No. 9129460).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661